Deady, District Judge.
This suit was commenced bjT Frank Upton, libelant, against the steamer Wetmore, her tackle, apparel, and cargo, on December 10, 1891, to obtain compensation for a salvage service rendered them by the libelants.
On December 11th the vessel ivas arrested and delivered to the claimants on the 16th, on the stipulation of William S. Ladd and it. Williams in the sum of 8200,000.
On January 4, 1892, George W. Wood, the pilot on the Zambesi when she crossed the bar of the Columbia with the Wetmore in tow, filed a libel of intervention, asking for compensation for his services to the Wetmore in conducting her across the bar as a salvor.
After a careful examination of the evidence 1 find the material facts of the case to be as follows:
1. On the morning of Tuesday, December 8, 1891, the Charles W. Wetmore, an iron, screw steamer of the type called “whaloback,” being of 10,750 tons register, 171 feet draft when loaded, and valued, with her cargo, at 8409,219.09, while on a voyage from Philadelphia to Puget sound, was lying 4 or 5 miles from the shore in,the Pacific ocean, a *450short distance south of Tillamook rock, and about 80 miles south of the mouth of the Columbia river, disabled by the loss of her rudder plates.
2. A strong sea was running to the northwest, the result of a violent blow on the 6th. and 7th of the month. Her machinery was in good condition, and an attempt had been made on the morning of the 8th to rig a drag as a jury rudder, composed of a lot of rope and chains, but it proved of no use, and she was unable to steer, and was drifting slowly but surely towards the shore in about six or seven fathoms of water.
8- On the same morning the Zambesi, an iron, screw steamer of 1,654 tons register, valued at $220,000, and lightly loaded, was on a voyage from Victoria, B. C., to Portland, Or., and in the bad weather had run below the mouth of the Columbia to the neighborhood of Tillamook rock, when she discovered the Wetmore, flying a signal of distress, “H. V.,” which means, according to the “International Code of Signals,” “Damaged rudder; cannot steer.”
4. The master of the Zambesi signaled the Wetmore, and asked her if she wanted a tow, to which he replied, “Yes,” and signaled for a boat. The sea Avas very rough, and the master of the Zambesi did not care to risk a boat, but with the aid of lifebuoys sent out a small line, and steamed around the ship, in hopes they would be able to get it on board, but, although they grappled it, they could not hold it. After some three hours spent in this way the Zambesi signaled to the Wetmore to send a boat off, when the master of the Wetmore, in response to the signal, went to the Zambesi, the latter lying to and making a lee for him, and gave the latter a line, attached to his hawser, which was then taken on board and made fast.
5. Tl ) Zambesi then steamed up the coast to the mouth of the Columbia, which she reached about dark, where, not finding a pilot, and not caring to cross in on such a heavy sea without a pilot, with the Wetmore in tow, the master of the Zambesi signaled to the Wetmore that he would not go in, and offered him another hawser, which he declined. The Zambesi then, with the Wetmore in tow, dogged off the bar at easy speed within sight of the Cape Disappointment light, until daylight, when he stood southward for the bar; but about 8 o’clock in the morning, and when some three and a half miles off McKenzie’s head, and in six or seven fathoms of water, the hawser parted in the chocks of the Wetmore.
6. The master of the latter then sent his mate in a boat to the Zambesi for her hawser. The master of the latter offered his hawser, but the mate replied he was ordered to get his own hawser. The people on the Zambesi then drew in the hawser, and, making fast a line, passed it to the people in the boat, who carried it to the Wetmore, and made it fast.
7. Considerable time was lost in this operation, while the vessels, by force of the heavy sea which was setting to the northwest, were drifting towards the shore. Before the hawser Avas made fast to the Wetmore, the master of the Zambesi sung out, “If you don’t make that haAVSer fast quickly I must leave you, and seek safety;” to which the master of the Wetmore replied: “¡For God’s sake, hold on to me; don’tletmego.” The *451Znuibesi bold on a few minutes longer, the hawser was made fast, and tiie Zambesi proceeded with the Wetmore in tow in the direction of the mouth of the river, where they took on a pilot, (leorge W. Wood, and came over the bar and up to Astoria by nightfall.
<S. Before si ailing over the bar the master of the Wetmore was called on board the Zambesi, whore between him, the pilot, and the master of the Zambesi, some signals to be used in crossing the bar were agreed upon. The master of the Wetmore took with him, when he loft the Zambesi, a small hawser, to aid in the tow of the vessel, which parted when they were over the bar on safe anchorage.
9. Owing to the weight of the Wetmore, and the fact that she could not bo steered, but yawed from sitie to side, it was absolutely necessary for the Zambesi do go slowly. The tide was Hooding, and the heavy-seas traveled faster than the vessel, so that they heat upon her, and swept over her all the way across the bar, thereby straining her decks, breaking in her house, and otherwise injuring her and imperiling her safety.
10. In rendering this service to the Wetmore, the Zambesi did not incur any serious risk to the vessel or crew, except in crossing the bar, while the Wetmore was rescued from a position of great danger when the Zambesi took hold of her near Tillamook rock, and preserved from a like danger until she was brought to Asioria.
11. On the argument counsel for the libelant claimed that the compensation should not be less than $50,000, while counsel for the claimants insisted that no greater sum should be allowed than $10,000.
After mature consideration I have concluded to fix the sum at $20,-000,—a little less than 5 per centum of the value of the Wetmore and cargo,—and this amount to he apportioned as follows: $5,000 to be divided equally among the crew, $5,000 to the master, $1,000 to the mate, §2,000'to the pilot, and $7,000 to the Zambesi.
There will bo a decree entered that the stipulators, Ladda and Williams, pay this sum into the clerk’s office for the use of the parties named within 10 days from this date, or, in default thereof, that execution issue against them therefor.